Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed December 4, 2020, to the prior Office Action is acknowledged.  Applicant has cancelled claims 1-28, 30-31, 33, and 35, amended claims 29, 32, and 34, and added new claims, claims 36-47.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/118,125, 62/118,151, and 62/118,102, each filed on February 19, 2015, and PCT/US16/18814, filed on February 19, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Accordingly, the effective priority date of the instant application is granted as February 19, 2015.

Election/Restriction
Newly submitted claims 37-40 and 42-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended claim sets are directed to additional species of the amended independent claim, claim 31, and the amended dependent claim, claim 32, which were added to the claims after the non-final action.  Claims 37-40 are directed to additional species of therapeutic proteins (e.g., a human therapeutic protein), and claims 42-47 are directed to additional species of AAV capsid protein constructs that were not included in the had submitted the relevant species initially (i.e., before the first office action), such species would have been restricted.  Finally, restriction is appropriate because examining all of the recited specie would present an undue burden for the examiner (e.g., the newly amended claim set includes 7 SEQ ID NOs to be examined corresponding to different species of AAV capsid proteins).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 37-40 and 42-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 29, 32, 34, 36, and 41 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

29, 32, 34, 36, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermens et al. (U.S. Pat. Pub. 2013/0296532 A1).
Regarding claims 29, 36, and 41, Hermens teaches a method of producing a recombinant AAV (rAAV) composition (para [0031], [0036]) via packaging of viral nucleic acid vectors within a cell (para [0031], [0036]).  Hermens further teaches that the nucleic acid vectors may contain ITRs of a first serotype in the presence of 1) a Rep protein of the same serotype and 2) capsid proteins (para [0049]), and that a nucleic acid vector may comprise ITRs and a Rep protein different from  the serotypes AAV2 or AAV8, namely AAV5 (para [0049]).  Hermens further teaches that rAAV nucleic acid vectors can be packaged in mammalian cells (e.g., human 293 cells, COS cells, and HeLa cells) for the production of rAAV particules (para [003]), and Hermens even reduces to practice a method of generating an rAAV batch by transfecting rAAV plasmids into mammalian HEK293 cells (para [0078]).
Regarding claim 32, Hermens teaches that the rAAV vector may encode a therapeutic protein (para [0036], [0040]).
Regarding claim 34, Hermens teaches that the rAAV nucleic acid vector is packaged within an insect cell (para [0017]).  Hermens also teaches a method of packaging rAAV nucleic acid vectors within insect cells (para [0077]) and mammalian cells (para [0078]) in vitro.

Response to Arguments (102)
Applicant argues that Hermens is flawed because it does not teach that an rAAV is produced in mammalian cells but in insect cells (Remarks, p. 5, final paragraph).
Applicant’s argument has been fully considered, but it is not persuasive.
Hermens explicitly teaches that rAAV can be produced by transfecting/transducing rAAV plasmids in human cells (para [0003]).  In fact, Hermens cites numerous prior art references indicating that packaging rAAV in human cells was well known and practiced regularly, with one of the cited instead of human cells, the latter of which was already well-known in the art.  Finally, Hermens even reduced to practice producing rAAV vectors using human 293 cells (para [0078]).  For the aforementioned reasons and because Hermens teaches all the limitations of the independent claim, Hermens anticipates the claimed invention.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/Primary Examiner, Art Unit 1633